In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered November 22, 1999, as granted those branches of the motion of the defendant third-party plaintiff which were for summary judgment dismissing his causes of action to recover damages for violations of Labor Law § 240 (1) and § 241 (6).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The accident in question did not involve an elevation-related hazard (see, Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841; Carroll v Timko Contr. Corp., 264 AD2d 706; Sutfin v Ithaca Coll., 240 AD2d 989). Nor did the accident involve a violation of specific safety standards in the New York State Industrial Code (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494; Hawkins v City of New York, 275 AD2d 634; Smith v Homart Dev. Co., 237 AD2d 77). Accordingly, the Supreme Court properly granted summary judgment dismissing the causes of action based on Labor Law § 240 (1) and § 241 (6). Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.